Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Shaunte Torrane Lassiter appeals the district court’s orders denying his 18 U.S.C. § 3582(c)(2) (2006) motion and motion for reconsideration. We have reviewed the record and find no reversible error in the court’s denial of § 3582(c)(2) relief. Accordingly, we affirm for the reasons stated by the district court. United States v. Lassiter, No. 2:07-cr-00060-RBS-TEM-3 (E.D.Va. Apr. 19, 2012). Because the district court lacked authority to reconsider its initial order, see United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir.2010), we affirm the court’s denial of Lassiter’s motion to reconsider. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.